Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 17, 2016

                                        No. 04-16-00204-CR

                                          David TORRES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-11-25-CR-B
                          Honorable W.C. Kirkendall, Judge Presiding


                                           ORDER

        Extension of time to file the court reporter’s record is this date granted. Time is extended to
July15, 2016.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court